UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1556


STEVEN A. GOYNES,

                Plaintiff - Appellant,

          v.

JOEL CAVAZOS, Police Officer (in his individual and official
capacity); TIMOTHY SANTOS, Police Officer (in his individual
and official capacity); THE CITY OF NORFOLK,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00542-AWA-LRL)


Submitted:   October 16, 2014              Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven A. Goynes, Appellant Pro Se.    Melvin Wayne Ringer, CITY
ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven A. Goynes appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                       We

have     reviewed       the    record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Goynes v. Cavazos, No. 2:13-cv-00542-AWA-LRL (E.D.

Va. May 8, 2014).             We dispense with oral argument because the

facts    and    legal    contentions     are   adequately   presented     in   the

materials      before    this    court   and   argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                          2